

AKORN, INC. 2017 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this “Award Agreement”) is made and
effective as of [DATE] (the “Date of Grant”) between Akorn, Inc. (the “Company”)
and [FIRST NAME — LAST NAME] (the “Participant”), pursuant and subject to the
provisions of the Akorn, Inc. 2017 Omnibus Incentive Compensation Plan (the
“Plan”). Any capitalized term not otherwise defined herein shall have the
meaning ascribed thereto in the Plan. Reference is made to that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of April 24,
2017, among the Company, Fresenius Kabi AG, a German stock corporation, Quercus
Acquisition, Inc., a Louisiana corporation and a wholly owned subsidiary of
Parent (“Merger Sub”) and, solely for purposes of Article VIII thereof,
Fresenius SE & Co. KGaA, a German partnership limited by shares.
1.Award of Restricted Stock Units. Pursuant to the provisions of the Plan and
this Award Agreement, the Company shall and hereby does award to the Participant
on the Date of Grant [TOTAL NUMBER OF RESTRICTED STOCK UNITS GRANTED] restricted
stock units (the “Restricted Stock Units”), subject to the terms and conditions
of this Award Agreement and the Plan.
2.    Vesting Schedule. The Restricted Stock Units are subject to forfeiture as
of the Date of Grant and shall vest and cease to be forfeitable in installments
on the applicable date for such installment as set forth below (each such date,
a “Normal Vesting Date”), in each case subject to the Participant’s continued
employment through the applicable Normal Vesting Date. For purposes of this
Award Agreement, except as otherwise provided in Section 19 or as otherwise
determined by the Committee, the Participant’s employment with the Company shall
be deemed to continue so long as the Participant is employed by, or is otherwise
providing services as a director, officer or consultant to, the Company or any
of its Subsidiaries or Affiliates.
Normal Vesting Date
Number of Restricted Stock Units
[VEST DATE PERIOD1
NUMBER OF UNITS PERIOD1]
 
 
[VEST DATE PERIOD2
NUMBER OF UNITS PERIOD2]
 
 
[VEST DATE PERIOD3
NUMBER OF UNITS PERIOD3]
 
 
[VEST DATE PERIOD4
NUMBER OF UNITS PERIOD4]



Subject to Section 3, any unvested Restricted Stock Units shall immediately and
automatically terminate and be forfeited as of the date of the Participant’s
termination of employment with the Company for any reason or as of the date of
the Participant’s death or Disability, in each case prior to the applicable
Normal Vesting Date set forth above. For purposes of this Award Agreement,
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
3.    Change of Control.
(a)    In the event of a Change of Control, unless provision is made in
connection with the Change of Control for (1) assumption of the Restricted Stock
Units or (2) substitution for the Restricted Stock Units of new awards covering
stock of a successor corporation or its “parent corporation” (as defined in
Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares underlying the Restricted Stock Units, all unvested Restricted
Stock Units shall automatically vest as of immediately prior to such Change of
Control and shall be settled in accordance with Section 5; provided that in the
event of the consummation of the Merger (as defined in the Merger Agreement),
all unvested Restricted Stock Units shall automatically be converted into an
unvested award representing the opportunity to receive cash payments as
described in Sections 2.03(c) and 2.04 of the Merger Agreement (the Restricted
Stock Units as so converted, the “Converted Award”).
[**The bracketed language in Section 3(b) may be included upon the determination
of the Compensation Committee.**]
(b)    In the event the Restricted Stock Units are assumed or substituted by the
successor company or its Affiliate in connection with a Change of Control or
converted into the Converted Award in each case as described in clause (a) of
this Section 3, if the Participant’s employment is terminated without Cause or
by the Participant for Good Reason [(a “Qualifying Termination”)] following the
Change of Control, all unvested Restricted Stock Units (or the Converted Award,
as applicable) shall automatically vest immediately prior to such termination
and shall be settled in accordance with Section 5. [**Notwithstanding Section 2,
in the event a Qualifying Termination occurs prior to a Change of Control at the
request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change of Control, the Restricted Stock Units
shall cease vesting pursuant to their normal vesting schedule on the date of the
Qualifying Termination but shall not lapse or be forfeited on such date.
Instead, the Restricted Stock Units shall remain outstanding during the 90-day
period immediately following the date of such Qualifying Termination, and in the
event a Change of Control involving such third party (or a party competing with
such third party to effectuate a Change of Control) subsequently occurs during
such 90-day period, the Restricted Stock Units (or the Converted Award, as
applicable) shall become vested on the date of such Change of Control involving
such third party (or a party competing with such third party to effectuate a
Change of Control) as if the Qualifying Termination occurred immediately
following, and on the same day as, the Change of Control. In the event a Change
of Control involving such third party (or a party competing with such third
party to effectuate a Change of Control) does not subsequently occur during such
90-day period, the Restricted Stock Units shall immediately and automatically
terminate and be forfeited as of the end of such 90-day period.] For purposes of
this Award Agreement:
(1)    “Cause” means the Participant’s (1) personal dishonesty, (2) misconduct,
(3) breach of fiduciary duty, (4) incompetence, (5) intentional failure to
perform stated obligations, (6) willful violation of any law, rule, regulation
or final cease and desist order, or (7) any material breach of any provision of
the Plan, this Award Agreement, or any employment agreement; and
(2)    “Good Reason” means, without the Participant’s prior written consent,
[(i)] the Company’s requiring the Participant to be based at a location outside
a 50-mile radius from the Participant’s job location or residence, except for
travel that is reasonably necessary in connection with the Company’s business
[**, or (ii) within the 90-day period prior to or the 12-month period
immediately following the Change of Control, the occurrence of one or more of
the following:
A.    a change in the Participant’s employment status or responsibilities with
the Company which represents a material and adverse change from the
Participant’s status or responsibilities, or the assignment to the Participant
of any employment duties or responsibilities which are materially inconsistent
with the Participant’s employment status or responsibilities, or any action by
the Company that results in a material diminution in the Participant’s position,
authority, duties or responsibilities (in either case without sole regard to any
change in title or the Company’s status as a public or private entity);
B.    a reduction in the Participant’s base salary for employment with the
Company to a level below that in effect at any time previously (except to the
extent such reduction is not due to a Change of Control and is part of a
comprehensive reduction in salary applicable to employees of the Company
generally, so long as such reduction applicable to the Participant is comparable
to the reduction applied to other employees of the Company at the same career
level);
C.    the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company, which petition is not dismissed within
sixty days; or
D.    the failure of the Company to obtain an agreement, satisfactory to the
Participant, from any successor company or assigns to assume or substitute and
agree to maintain this Award Agreement;]
provided, however, that the Participant shall be treated as having terminated
for Good Reason only if he or she provides the Company with a notice of
termination within 90 days of the initial existence of [one of ]the condition[s]
described above, following which the Company shall have 30 days from the receipt
of the notice of termination to cure the event specified in the notice of
termination and, if the Company fails to so cure the event, the Participant must
terminate his or her employment not later than 30 days following the end of such
cure period.
4.    Vesting Date. The “Vesting Date” means the date that a Restricted Stock
Unit (or the Converted Award, as applicable) is no longer subject to forfeiture
and is vested in accordance with Section 2 or Section 3, as applicable.
5.    Settlement. Each Restricted Stock Unit represents the right to receive one
Share on the applicable Vesting Date. The Participant shall have no right to
settlement of any such Restricted Stock Units prior to the applicable Vesting
Date. Prior to payment of any vested Restricted Stock Unit, such Restricted
Stock Unit shall represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Section 2 or Section 3 (as applicable) shall be
paid to the Participant in whole Shares, subject to the Participant satisfying
any applicable related tax liabilities. Subject to the provisions of Section 6,
such vested Restricted Stock Units shall be paid in whole Shares (or in cash, in
the case of the Converted Award) as soon as practicable after vesting, but in no
event later than sixty days following the Vesting Date. In no event shall the
Participant be permitted, directly or indirectly, to specify the taxable year of
the payment of any Restricted Stock Units (or the Converted Award, as
applicable) payable under this Award Agreement. The payment of Shares (or cash,
in the case of the Converted Award) pursuant to this Award Agreement shall in
all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A.
6.    Withholding.
(a)    The Participant shall be required to pay to the Company or any Affiliate
the amount of any applicable withholding taxes in respect of the Restricted
Stock Units and to take such other action as may be necessary in the opinion of
the Committee or the Company to satisfy all obligations for the payment of such
taxes.
(b)    Without limiting the generality of Section 6(a), subject to the
Committee’s discretion, the Participant may satisfy, in whole or in part, the
foregoing withholding liability by having the Company withhold from the number
of Shares otherwise issuable pursuant to the vesting of the Restricted Stock
Units a number of Shares having a Fair Market Value equal to such withholding
liability (or cash having a value equal to such withholding liability, in the
case of the Converted Award).
(c)    Notwithstanding any provision of this Award Agreement to the contrary, no
certificate representing the Shares (or cash, in the case of the Converted
Award) shall be issued to the Participant until the Participant satisfies all
withholding and payment obligations payable upon vesting of the Restricted Stock
Units (or the Converted Award, as applicable) which the Company determines must
be withheld with respect to such Shares.
7.    Participant Acknowledgments. By executing this Award Agreement, the
Participant acknowledges and agrees as follows:
(a)    The Company is not providing the Participant with advice, warranties or
representations regarding any of the legal or tax effects to the Participant
with respect to this Award Agreement.
(b)    The Participant acknowledges that he or she is (1) familiar with the
terms of the grant made to him or her under this Award Agreement and the Plan,
(2) has been encouraged by the Company to discuss the grant and the Plan with
his or her own legal and tax advisers, and (3) agrees to be bound by the terms
of the grant and the Plan.
8.    Rights as Stockholder. None of the Participant or holder or beneficiary of
the Restricted Stock Units shall have any rights as a stockholder with respect
to any Shares to be distributed under this Award Agreement until he or she has
become the holder of such Shares, at which point the Participant shall have all
the rights of a stockholder of the Company, including with respect to voting
such Shares and receipt of dividends and distributions on such Shares. In no
event shall the Participant be entitled to receive dividends or dividend
equivalents with respect to any Shares deliverable under this Award Agreement
prior to the vesting and settlement of the Restricted Stock Units (or the
Converted Award, as applicable). **[In no event shall the Participant be
entitled to receive dividends or dividend equivalents with respect to any Shares
deliverable under this Award Agreement with respect to the 90-day period
described in Section 3(b).]
9.    Transferability; Successors and Assigns. During the Participant’s
lifetime, prior to the applicable Vesting Date, no Restricted Stock Unit (or any
rights and obligations related thereto) may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that, (a) the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance and (b) the Board or the Committee may permit further
transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability. Notwithstanding the foregoing, in
no event shall the Restricted Stock Units (or the Converted Award, as
applicable) be transferred to a third party for value unless such transfer is
specifically approved by the Committee. All terms and conditions of the Plan and
the Award Agreement shall be binding upon any permitted successors and assigns.
10.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given on the
second business day following the date mailed by United States Mail, postage
prepaid, to the parties or their assignees at the following addresses, or at
such other address as shall be given in writing by either party to the other:
Company:
Human Resources Department

cc: Legal Department Akorn, Inc.
1925 West Field Court Suite #300
Lake Forest, Illinois 60045
Participant:    [FIRST NAME — LAST NAME]
[ADDRESS LINE]
[CITY, STATE ZIP CODE]
11.    Choice of Law and Venue. The Plan and this Award Agreement and all
questions relating to its validity, interpretation, performance and enforcement
shall be governed by and construed in accordance with the laws of the State of
Illinois, without giving effect to the conflict of laws provisions thereof. Any
legal proceeding arising out of this Award Agreement shall be brought only in a
state or Federal court of competent jurisdiction located in Chicago, Illinois.
12.    Amendment. Except as otherwise set forth in the Plan, this Award
Agreement may be amended or modified only by the written agreement of the
parties hereto.
13.    Entire Agreement. The Plan and this Award Agreement and the other
documents delivered hereunder (if any) constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all prior agreements, understandings, inducements
or conditions, express or implied, oral or written, relating to the subject
matter hereof, except as herein contained. The express terms of the Plan and
this Award Agreement control and supersede any course of performance or usage of
trade inconsistent with any of the terms hereof.
14.    Attorneys’ Fees. If any legal action is necessary to enforce the terms of
this Award Agreement, the prevailing party shall be entitled to recover, in
addition to other amounts to which the prevailing party may be entitled, actual
attorneys’ fees and costs.
15.    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person, or would disqualify this Award Agreement under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Award Agreement, such provision shall be construed or deemed
stricken as to such jurisdiction or Person and the remainder of this Award
Agreement shall remain in full force and effect.
16.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. Signatures by facsimile and other
electronic means shall be valid and enforceable.
17.    Additional Conditions to Issuance of Shares. The vesting of the
Restricted Stock Units and the issuance and transfer of Shares shall be subject
to compliance by the Company and the Participant with all applicable
requirements of Federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued pursuant to this Award Agreement unless and until any
then applicable requirements of Federal or state laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. The Participant understands that the Company is under no obligation to
register the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance. If at any
time the Company shall determine, in its sole discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state or Federal law, the tax code and related regulations
or the consent or approval of any governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to the Participant (or his
or her estate) hereunder, such issuance shall not occur unless and until such
listing, registration, qualification, rule compliance, consent or approval shall
have been completed, effected or obtained free of any conditions not acceptable
to the Company. Where the Company determines that the delivery of the payment of
any Shares will violate U.S. Federal securities laws or any other applicable
securities or exchange control laws, the Company shall defer delivery until the
earliest date on which the Company reasonably concludes, in its sole discretion,
that the delivery of such Shares will no longer cause such violation. The
Company shall make all reasonable efforts to meet the requirements of any such
Federal or state law or securities exchange and to obtain any such consent or
approval of any such governmental authority or securities exchange.
18.    Clawback Policy. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, outstanding Restricted Stock Units may be cancelled,
and the Company may require the Participant to return Shares (or the Fair Market
Value of such Shares as of the date on which such Shares were delivered to the
Participant) and any other amount required by the Dodd-Frank Wall Street Reform
and Consumer Protection Act or other applicable law, or the Company’s Clawback
Policy or any other applicable policy of the Company or its Subsidiaries,
including as may be adopted following the date hereof.
19.    Section 409A.
(a)    It is intended that the Restricted Stock Units granted pursuant to this
Award Agreement comply with, or are exempt from, Section 409A of the Code, and
all provisions of the Award Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.
(b)    If, at the time of the Participant’s separation from service (within the
meaning of Section 409A of the Code), (1) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (2)
the Company makes a good faith determination that an amount payable pursuant to
this Award Agreement constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its sole discretion.
(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Award Agreement providing for the payment of
any amount upon or following a termination of employment that is nonqualified
deferred compensation subject to Section 409A of the Code unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of this Award Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” within the meaning of Section 409A of the
Code.
(d)    Notwithstanding any provision of the Plan or this Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Award Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
the Participant shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on the Participant or for the
Participant’s account in connection with this Award Agreement (including any
taxes and penalties under Section 409A of the Code), and neither the Company nor
any of its Affiliates shall have any obligation to indemnify or otherwise hold
the Participant harmless from any or all of such taxes or penalties.
(e)    Each payment payable under this Award Agreement is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
ACCEPTANCE AND ACKNOWLEDGMENT
I, [FIRST NAME — LAST NAME] a resident of the State of [STATE], accept the
Restricted Stock Unit Award awarded described in this Award Agreement and in the
Plan, and acknowledge receipt of a copy of the Plan and this Award Agreement. I
further acknowledge that I have read the Plan and Award Agreement carefully, I
fully understand their contents, and I agree to be bound by the same.




[[NYCORP:3641921v12:3278W: 05/01/2017--04:44 PM]]